[Cite as Lamb v. Reynoldsburg Civ. Serv. Comm., 2021-Ohio-2322.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Larry Lamb,                                          :

                Appellant-Appellant,                 :
                                                                       No. 19AP-864
v.                                                   :              (C.P.C. No. 18CV-5356)

City of Reynoldsburg                                 :             (REGULAR CALENDAR)
Civil Service Commission
                                                     :
                Appellee-Appellee.
                                                     :



                                          D E C I S I O N

                                      Rendered on July 8, 2021


                On brief: Larry Lamb, pro se. Argued: Larry Lamb.

                On brief: Fishel Downey Albrecht & Riepenhoff LLP,
                Marc A. Fishel and Daniel A. Sabol, for appellee.


                  APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Appellant, Larry Lamb, pro se, appeals a judgment of the Franklin County
Court of Common Pleas affirming the order of the Reynoldsburg Civil Service Commission
("Commission") that affirmed the termination of Lamb's employment with the
Reynoldsburg City School District ("school district"). For the following reasons, we affirm
the common pleas court's judgment.
        {¶ 2} Lamb was employed by the school district as a maintenance worker for
approximately ten years prior to the events giving rise to his termination. On December 7,
2017, Lamb's assigned hours were 7:00 a.m. to 3:30 p.m. At approximately 1:30 p.m.,
Lamb and fellow maintenance employee, Robert Moore, were assigned a task by their
No. 19AP-864                                                                                2

supervisor, Charles Pickett, the school district's facilities and support services manager. At
approximately 2:30 p.m., Lamb determined that it would be difficult to complete the task
by 3:30 p.m. and urged Moore to so advise Pickett and obtain approval to work overtime.
Moore called Pickett, who responded that there was still an hour left in the workday and
that he and Lamb should continue working.
       {¶ 3} The next morning, December 8, 2017, Pickett held his daily facilities
department meeting. Lamb informed Pickett that he and Moore had worked 15 minutes
overtime the previous day and wanted to be compensated for it. Pickett stated that he
would neither authorize compensatory time nor compensate them monetarily because he
had not authorized the overtime. Lamb was "infuriated" and told Pickett "it was fucking
bullshit." (Apr. 25, 2018 Tr. at 17.) In addition, Lamb was upset because he thought Moore
had failed to advise Pickett about the overtime issue. Moore, standing near the table where
Lamb was seated, pointed at Pickett and said "Look, Chuck. I don't want to be part of this.
It's 15 minutes. It's not a big deal." Id. at 18. Lamb called Moore "a fucking pussy," told
him to "grow some fucking balls," and smacked Moore's hand away. Id. at 18, 36. Moore
started to walk away, but returned to where Lamb was seated, pointed his finger at him,
and said "[d]on't talk to me like that and don't touch me." Id. at 18. Lamb again smacked
Moore's hand and said he would "beat his fucking ass" or "knock [him] the fuck out." Id. at
18, 38, 44, 51. Pickett separated the men because he was worried the situation might
escalate. Lamb used profanity as he continued to voice his displeasure with both Moore and
Pickett.
       {¶ 4} Pickett reported the incident to Chris Reed, the school district's director of
operations and services. Pickett and Reed reviewed surveillance footage captured on two
security cameras situated inside the room where the meeting was held. Jennifer Kelley, a
human resources consultant for the school district, also reviewed the security footage.
Following consultation with Reed, Kelley recommended that Lamb be placed on paid
administrative leave pending further investigation.
       {¶ 5} Pursuant to her investigation, Kelley interviewed Lamb on December 11,
2017. Lamb claimed that he felt threatened by Moore pointing at him and swatted Moore's
hand away in a defensive reflex action. Lamb told Kelley he did not use profanity during
the incident.
No. 19AP-864                                                                                3

       {¶ 6} A pre-disciplinary hearing was held on January 11, 2018. Lamb reiterated
that Moore pointing at him caused him to push Moore's hand out of the way. However, he
admitted that he used profanity during the incident.          Following the hearing, Reed
recommended termination of Lamb's employment.
       {¶ 7} In a resolution dated February 20, 2018, the Reynoldsburg Board of
Education ("board") terminated Lamb's employment with the school district. The board
set forth the following reasons for the termination:
              [O]n or about Friday, December 8, 2017, while at work, Mr.
              Lamb physically struck and verbally threatened a co-worker,
              and

              [D]uring the incident on December 8, 2017, Mr. Lamb called
              his co-worker vulgar and demeaning names, and

              [D]uring the course of the investigation into the foregoing
              allegations, Mr. Lamb was dishonest about his actions on
              December 8, 2017, when he denied using any profanity during
              the incident with his co-worker, but several days later
              admitted using profanity toward his co-worker[.]

       {¶ 8} Lamb appealed his termination to the Commission. At a hearing held on
April 25, 2018, Pickett, Moore, Kelley, and Reed testified on behalf of the school district as
to the above-noted facts. Lamb and Robert Kocher, the school district's head custodian and
union president, testified on behalf of Lamb.
       {¶ 9} Lamb testified that Moore told him that Pickett had authorized overtime
compensation for any work performed after 3:30 p.m. He further testified that had Pickett
not done so, he would have abandoned the task at 3:30 p.m. regardless of whether it was
completed. Lamb further averred that after completing the assignment, he told Moore that
he would raise the issue of overtime at the morning meeting.
       {¶ 10} At that meeting, Lamb told Pickett that he and Moore would take 23 minutes
of compensatory time (equal to time and a half) and leave early that day in lieu of being
paid overtime. When Pickett did not agree to this arrangement, Lamb became "upset" and
began arguing with Pickett. Id. at 101. Lamb then demanded that Moore admit he had
told Lamb that Pickett had authorized the overtime. Moore pointed his finger at Pickett
and stated that even though Pickett had insisted that the task be completed that day, he
refused to authorize overtime. Interpreting Moore's statement as "throwing [him] under
No. 19AP-864                                                                            4

the bus," Lamb swatted at Moore's hand and told him to "get behind me. I'll argue for us."
Id. at 103, 114. Moore came within three inches of Lamb's face and pointed his finger at
him. Lamb perceived Moore's action as "threatening" and, reacting "spontaneously, in an
autonomic [sic], nervous system reflex action," told Moore to "get out of my face." Id. at
103, 104. According to Lamb, he did not use profanity in his interactions with Moore or
Pickett. Pickett ordered Lamb and Moore to opposite sides of the room. Although he was
still upset, he complied with Pickett's directive.
       {¶ 11} Pickett eventually told Lamb to begin his work assignments. Later that day,
Pickett advised Lamb to meet with Kelley at the school district board office. Pickett and
Kocher also attended the meeting. Kelley informed Lamb that he was being placed on paid
administrative leave. On December 11, 2017, Kelley interviewed Lamb. Lamb generally
agreed with Kelley's testimony regarding what transpired during the December 11, 2017
interview.
       {¶ 12} Kocher testified that after he and Lamb left the December 8, 2017 meeting,
they ran into Moore. Lamb and Moore discussed the events of the previous day. After
Moore denied telling Lamb that he received overtime authorization from Pickett, Lamb
called Moore a "fucking liar." Id. at 120.
       {¶ 13} On June 13, 2018, the Commission upheld the board's decision to terminate
Lamb's employment. The Commission concluded that Lamb "did act in a threatening
manner, created a hostile work environment and showed lack of respect for a supervisor."
       {¶ 14} Lamb appealed the Commission's order to the common pleas court. In a
judgment dated November 22, 2019, the common pleas court affirmed the Commission's
order, finding that "[u]pon weighing of the evidence in the whole record * * * the
Commission's Decision that [Lamb] acted in a threatening manner, created a hostile work
environment, and showed lack of respect for a supervisor is supported by the
preponderance of substantial, reliable, and probative evidence." (Nov. 22, 2019 Decision
& Entry, at 9-10.)
       {¶ 15} Lamb timely appeals and assigns the following errors:
              (1) The Common Pleas Court abused its discretion when it
              found reliable, probative, and substantial evidence without
              showing where witnesses' testimony was contradictory,
              lacked credibility, or was internally inconsistent. The videos,
              as documentary evidence, carried greater weight of credibility
No. 19AP-864                                                                                 5

              than testimonial evidence. Judge Lynch concurred with Mr.
              Lamb's sworn testimony from the videos of what unfolded
              that morning at the job meeting. But in the judgment entry
              dated November 22, 2019, she, however, granted deference to
              the Civil Service Commission. She stated, [t]here was on
              approximate equal weight of credibility, which was impugned
              by observation of the videos, therefore deference should not
              have been granted. The court must defer to factual findings.
              The reviewing court should not substitute its judgment for
              that of the administrative agency, as the United States
              Supreme Court has ruled that deference is only available after
              a court makes and "independent inquiry into whether the
              character and content of the agency's interpretation entitles it
              to controlling weight."

              (2) The second assignment of error in the abuse of discretion
              is to the issue of facts. The statutory rights of the appellant
              were denied to him. The appellant argues that the factual
              finding was not based on statutory law, thus violating the
              appellant's civil rights.

              (3) The court abused its discretion by not ordering a
              dismissal of the case in favor of the appellant when a motion
              for dismissal was submitted by his counsel for the agency's
              failure to meet deadline for certification of the record. The
              administration, under law 119.12 is clear and concise. The
              agency was even granted an extra 30-day extension and did
              not meet that deadline. The case should have been dismissed.

       {¶ 16} Preliminarily, we note that although Lamb sets forth assignments of error for
this court to review, he does not separately argue them in the body of his brief. For the most
part, Lamb's brief presents a somewhat rambling diatribe which predominately serves to
vent his frustration at the outcome of the current proceedings and to rehash previous
disputes with the school district. Lamb's assignments of error, without corresponding
arguments, are set forth in the last 3 pages of his 70-page brief. As a result, Lamb's brief
violates App.R. 16(A)(7), which requires an appellant to provide "[a]n argument containing
the contentions of the appellant with respect to each assignment of error presented for
review and the reasons in support of the contentions, with citations to the authorities,
statutes, and parts of the record on which appellant relies."
       {¶ 17} A court of appeals has discretion to disregard an assignment of error for
review if the party raising it "fails to argue the assignment of error separately in the brief,
No. 19AP-864                                                                                6

as required under App.R. 16(A)." App.R. 12(A)(2). See, e.g., State v. Brown, 10th Dist. No.
16AP-753, 2017-Ohio-7134, ¶ 14 (declining to address portion of assignment [of error] not
argued separately in the body of the brief). However, given Lamb's attempt to articulate
arguments pertaining to his first and second assignments of error, and in the interests of
justice, we will address these assignments of error to the extent we understand them.
       {¶ 18} Lamb essentially contends that the common pleas court abused its discretion
in determining that the Commission's decision affirming the termination of his
employment was supported by the preponderance of reliable, probative, and substantial
evidence. We disagree.
       {¶ 19} Prior to reviewing appellant's arguments, we recall the applicable standard of
review for both the common pleas court and this court. Administrative appeals from
decisions of municipal civil service commissions are governed by R.C. Chapter 2506.
Meyers v. City of Columbus, 10th Dist. No. 07AP-958, 2008-Ohio-3521, ¶ 7. Under R.C.
2506.01(A), "every final order, adjudication, or decision of any officer, tribunal, authority,
board, bureau, commission, department, or other division of any political subdivision of
the state may be reviewed by the court of common pleas of the county in which the principal
office of the political subdivision is located as provided for in Chapter 2505 of the Revised
Code." If an appeal is taken pursuant to a final order, adjudication, or decision covered
under R.C. 2605.01(A), the common pleas court must determine whether the order
appealed is "unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported
by the preponderance of substantial, reliable, and probative evidence on the whole record."
R.C. 2506.04. Consistent with its findings, the court may then "affirm, reverse, vacate, or
modify the order * * * or remand the cause" to the Commission "with instructions to enter
an order * * * consistent with the findings or opinion of the court." R.C. 2506.04.
       {¶ 20} "Although a review under R.C. 2506.04 is not de novo, it often resembles a
de novo proceeding because the reviewing court weighs the evidence in the 'whole record'
in determining whether the administrative decision is supported by the preponderance of
substantial, reliable, and probative evidence." Athenry Shoppers Ltd. v. Planning &
Zoning Comm. of Dublin, 10th Dist. No. 08AP-742, 2009-Ohio-2230, ¶ 16, citing
Dudukovich v. Lorain Metro. Housing Auth., 58 Ohio St.2d 202, 206-07 (1979).
Analogizing the R.C. 2506.04 review standard to the standard of review set forth in R.C.
No. 19AP-864                                                                                 7

119.12 appeals, the Dudukovich court noted that " 'the Court of Common Pleas * * * must
give consideration to the entire record * * * and must appraise all such evidence as to the
credibility of the witnesses, the probative character of the evidence, and the weight to be
given it * * *.' " Id. at 207, quoting Andrews v. Bd. of Liquor Control, 164 Ohio St. 275
(1955), paragraph one of the syllabus. Thus, the common pleas court must weigh the
evidence in the record to determine whether there exists a preponderance of reliable,
probative, and substantial evidence to support the agency decision.           Id.   The court
cautioned, however, that "this does not mean that the court may blatantly substitute its
judgment for that of the agency, especially in areas of administrative expertise. The key
term is 'preponderance.' If a preponderance of reliable, probative and substantial evidence
exists, the Court of Common Pleas must affirm the agency decision; if it does not exist, the
court may reverse, vacate, modify or remand." Id.
       {¶ 21} This court has characterized the R.C. 2506.04 standard as a hybrid form of
review due to the balance the common pleas court must maintain. Athenry Shoppers at
¶ 17, citing Elbert v. Bexley Planning Comm., 108 Ohio App.3d 59, 66 (10th Dist.1995). The
common pleas court must weigh the evidence to determine whether the administrative
decision is supported by the preponderance of substantial, reliable, and probative evidence,
but still give due deference to the administrative agency's resolution of evidentiary conflicts
and not blatantly substitute its judgment for that of the agency, especially in areas of
administrative expertise. Id. An administrative decision is presumed to be valid, placing
the burden of persuasion upon the party contesting the decision. Meyers at ¶ 7, citing Budd
Co. v. Mercer, 14 Ohio App.3d 269 (6th Dist.1984).
       {¶ 22} In contrast, the standard of review to be applied by the court of appeals is
more limited in scope. Athenry at ¶ 18, citing Henley v. Youngstown Bd. of Zoning
Appeals, 90 Ohio St.3d 142, 147 (2000). The court of appeals reviews the common pleas
court's judgment only on questions of law and lacks the extensive power granted to the
court of common pleas to weigh the evidence. Hassey v. City of Columbus, 10th Dist. No.
17AP-726, 2018-Ohio-3958, ¶ 18, citing Independence v. Office of the Cuyahoga Cty.
Executive, 142 Ohio St.3d 125, 2014-Ohio-4650, ¶ 14. " 'In sum, the standard of review for
courts of appeals in administrative appeals is designed to strongly favor affirmance. It
permits reversal only when the common pleas court errs in its application or interpretation
No. 19AP-864                                                                                 8

of the law or its decision is unsupported by a preponderance of the evidence as a matter of
law.' " Id., quoting Cleveland Clinic Found. v. Bd. of Zoning Appeals, 141 Ohio St.3d 318,
2014-Ohio-4809, ¶ 25. "Our review is limited to the issue of whether the trial court abused
its discretion in finding that a preponderance of reliable, probative, and substantial
evidence exists to support the decision of the agency." Sellars v. Dublin City Sch. Dist. Bd.
of Edn., 12AP-1007, 2013-Ohio-3367, ¶ 9, citing Barristers, Inc. v. Westerville City Council,
10th Dist. No. 03AP-1073, 2004-Ohio-2533, ¶ 13.
       {¶ 23} Here, Lamb contends that the common pleas court abused its discretion in
finding that the preponderance of reliable, probative, and substantial evidence supported
the Commission's decision to terminate his employment. In essence, Lamb argues that the
preponderance of reliable, probative, and substantial evidence presented at the
Commission hearing supported his version of the events of December 8, 2017, i.e., that he
felt threatened when Moore pointed his finger at Pickett and then him, and that he acted in
"self-defense" in swatting Moore's hand away. (Appellant's Brief at 1, 2, 51.) Indeed, Lamb
maintains that "the evidence in this case gives much greater weight of credibility to Mr.
Lamb that it does to the school's supervision." Id. at 66.
       {¶ 24} In particular, Lamb challenges the credibility of the testimony provided by
school district witnesses Pickett, Reed, and Kelley. Lamb asserts that the testimony of Reed
and Pickett characterizing him as the "aggressor" during the incident stemmed from their
"motive and intent of supervision to fire Mr. Lamb at any cost, no matter how
unreasonable." Id. at 50. Lamb maintains that "any reasonable person reviewing the
videos would reasonably conclude that Mr. Lamb was the victim, defending himself, while
his co-worker, Mr. Rob Moore, was the aggressor. Mr. Moore received no discipline, which
is egregious by itself."   Id.   Lamb also notes that Kelley did not interview him on
December 8, 2017, the day of the incident; rather, she waited until December 11, 2017 to
interview him. Lamb avers that "[t]he fact that Mr. Lamb was never given the chance to tell
his side of the story until four days later is appalling and demonstrates the motivation and
intent of management to fire Mr. Lamb." Id. at 54.
       {¶ 25} Pursuant to its review under R.C. 2506.04, the common pleas court was
required to consider the entire record and evaluate all evidence as to witness credibility, the
probative character of the evidence, and the weight to be given the evidence. Dudukovich,
No. 19AP-864                                                                                9

58 Ohio St.2d, at 207. Here, the court specifically stated that it "reviewed the entire record
filed in this case, including the two videos." (Nov. 22, 2019 Decision & Entry, at 5.) The
court's decision substantiates this statement, as it sets forth a detailed account of the
testimony provided at the Commission hearing, including that provided by Lamb.
       {¶ 26} The court also addressed Lamb's arguments regarding witness credibility and
the weight to be afforded the witnesses' testimony. The court noted Lamb's contention that
"his testimony clearly provided evidence that he did not engage in threatening conduct, call
Mr. Moore vulgar and demeaning names, or act dishonestly because Appellant consistently
denied using profanity during the Incident." Id. The court further noted, however, that
"[a]ppellant's briefs also acknowledge that the Board heard testimony that directly
contradicted Appellant's version of what happened in the incident." Id. The court stated
that "[i]t is clear that the Commission found Appellant's testimony to lack credibility and
found the testimony of Mr. Moore, Mr. Pickett, Ms. Kelley, and Mr. Reed credible. Other
than the fact that Appellant's testimony contradicts the testimony of Mr. Moore, Mr.
Pickett, Ms. Kelley, and Mr. Reed, this Court sees nothing to question the Commission's
credibility determinations. This includes what is portrayed in the two videos of the
incident. As such, this Court must defer to the Commission's resolution of the evidentiary
conflicts." Id. at 10.
       {¶ 27} It is clear that the common pleas court, pursuant to its statutory
responsibility under R.C. 2506.04 and concomitant case law, considered the entire record
and evaluated all evidence as to witness credibility, the probative character of the evidence
and the weight to be given the evidence, and, giving due deference to the Commission's
resolution of evidentiary conflicts, concluded that such decision was supported by the
preponderance of reliable, probative, and substantial evidence. Employing the very limited
and deferential standard of review afforded a court of appeals pursuant to R.C. 2506.04,
we cannot find that the common pleas court abused its discretion in so finding.
       {¶ 28} The first and second assignments of error are overruled.
       {¶ 29} In his third assignment of error, Lamb contends that the common pleas court
abused its discretion in denying his motion to dismiss the case based upon the
Commission's alleged failure to timely file the certified record.
No. 19AP-864                                                                                   10

       {¶ 30} In contrast to the first and second assignments of error, where the arguments
set forth in the body of Lamb's brief can be interpreted and understood to relate to those
assignments of error, Lamb presents absolutely no argument in his 70-page merit brief to
support the issue raised in his third assignment of error. Indeed, Lamb does not mention
the common pleas court's denial of his motion to dismiss, let alone assert an argument in
support of the bald assertion in his assignment of error that the trial court abused its
discretion in denying his motion to dismiss.
       {¶ 31} "It is the duty of the appellant, not the appellate court, to construct the legal
arguments necessary to support the appellant's assignments of error." Bond v. Village of
Canal Winchester, 10th Dist. No. 07AP-556, 2008-Ohio-945, ¶ 16, citing Whitehall v.
Ruckman, 10th Dist. No. 07AP-445, 2007-Ohio-6780, ¶ 20. " 'It is not the duty of [an
appellate] court to search the record for evidence to support the appellant's argument as to
the alleged error.' " Ruckman at ¶ 20, quoting State ex rel. Petro v. Gold, 166 Ohio App.3d
371, 2006-Ohio-943, ¶ 94 (10th Dist.) " ' "If an argument exists that can support [an]
assignment of error, it is not [an appellate] court's duty to root it out." ' " Id., quoting Petro
at ¶ 94, quoting Cardone v. Cardone, 9th Dist. No. 18349 (May 6, 1998). In the absence of
any argument related to his third assignment of error, we decline to consider it.
       {¶ 32} The third assignment of error is overruled.
       {¶ 33} Having overruled the first, second, and third assignments of error, we hereby
affirm the judgment of the Franklin County Court of Common Pleas.
                                                                           Judgment affirmed.

                        BEATTY BLUNT and MENTEL, JJ., concur.